     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
 8   Attorneys for Plaintiff

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA

11   LEANA RAMIREZ,               )          Case No.
12                                )
     Plaintiff,                   )          COMPLAINT FOR:
13                                )
14          vs.                   )          1. Violation of the Fair Debt Collection
                                  )             Practices Act, 15 U.S.C. §§1692, et
15   U.S. ASSET MANAGEMENT, INC., )             seq.;
16   and DOES 1 – 10, inclusive,  )          2. Negligent violation of the Telephone
                                  )             Consumer Protection Act, 47 U.S.C.
17   Defendant.                   )             §227, et seq.
18                                )          3. Willful violation of the Telephone
                                  )             Consumer Protection Act, 47 U.S.C.
19                                )             §227, et seq.
20                                )
                                  )          Jury Trial Demanded
21
22                                    Introduction
23         1.     This case arises as a result of false, deceptive, and unfair debt-
24   collection practices promulgated nationwide by Defendant, U.S. ASSET
25   MANAGEMENT, INC. (“Defendant”), in its collection letter campaigns wherein
26   Defendant misrepresents consumer and debtor rights.
27


                                         1
                                     COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 2 of 8 Page ID #:2




 1         2.     In particular, Plaintiff, LEANA RAMIREZ (“Plaintiff”), alleges that
 2   within the year preceding the filing of this Complaint, Defendant attempted to
 3   collect debts from him and other consumers and debtors by systematically
 4   sending them mail based collection correspondence that overshadow the
 5   disclosure   requirements   under    Federal   statutes   and   making   material
 6   misrepresentations that are inconsistent with the disclosure requirements
 7   aforementioned in violation of the Fair Debt Collection Practices Act
 8   (“FDCPA”), 15 U.S.C. §§ 1692g(a) & 1692g(b).
 9         3.     Plaintiff alleges that Defendant made such misrepresentations and
10   omissions in its communications with Plaintiff in connection with the alleged debt
11   described herein.
12         4.     Such conduct is inherently deceptive and misleads the least-
13   sophisticated consumer.
14         5.     Defendant’s acts and omissions were intentional and resulted from
15   Defendant’s desire to mislead debtors and consumers into making payments
16   without apprising them of their rights under Federal laws.
17         6.     Thus, Plaintiff brings claims against Defendant under the Federal
18   FDCPA which was enacted to “eliminate abusive debt collection practices by
19   debt collectors,” and to “prohibit debt collectors from engaging in unfair or
20   deceptive acts or practices in the collection of consumer debts.” 15 U.S.C.
21   1692(e).
22         7.     Ancillary to the claims above, Plaintiff further alleges claims for
23   Defendant’s violations of the Telephone Consumer Protection Act., 47 U.S.C.
24   §227, et seq. (hereinafter “TCPA”)
25   ///
26   ///
27   ///


                                          2
                                      COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 3 of 8 Page ID #:3




 1                                 Jurisdiction and Venue
 2         8.     The Court has jurisdiction over Plaintiff’s FDCPA cause of action
 3   pursuant to 28 U.S.C. §1331.
 4         9.     Venue is proper in the Central District of California pursuant to 18
 5   U.S.C. § 1391(b) because Defendant does business within the Central District of
 6   California, and because Plaintiff is a resident of Los Angeles County, California,
 7   which is within the Central District of California.
 8                                       The Parties
 9         10.    Plaintiff is a natural person residing in Los Angeles County, State of
10   California who is allegedly obligated to pay a debt, and from whom a debt
11   collector seeks to collect a consumer debt which is alleged to be due and owing,
12   thereby rendering her a “consumer” under the FDCPA, 15 U.S.C. §1692a(3).
13         11.     Defendant is a company that uses any instrumentality of interstate
14   commerce or the mails in its business, the principal purpose of which is the
15   collection of any debts; it also regularly collects or attempts to collect, directly or
16   indirectly, debts owed or due or asserted to be owed or due another. Thus,
17   Defendant is a “debt collector,” under the FDCPA, 15 U.S.C. §1692(a)6.
18         12.    Furthermore, Defendant is a third party debt collector and is not an
19   officer or employee of a creditor attempting to collect a debt on behalf of the
20   same. Therefore, Defendant is not covered by either subsections (A) or (B) of
21   section (6) of § 1692a of the FDCPA.
22         13.    The debt Defendant attempted to collect from Plaintiff qualify as
23   “debt(s),” under the FDCPA, 5 U.S.C. §1692a(5).
24         14.    The above named Defendants, and its subsidiaries and agents, are
25   collectively referred to as “Defendants.” The true names and capacities of the
26   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
27   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious


                                            3
                                        COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 4 of 8 Page ID #:4




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 3   the Complaint to reflect the true names and capacities of the DOE Defendants
 4   when such identities become known.
 5         15.     Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendants was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions
10   complained of herein was made known to, and ratified by, each of the other
11   Defendants.
12                                   Factual Allegations
13         16.     Within one (1) year preceding the filing of this lawsuit, Defendant
14   contacted Plaintiff in an attempt to collect an alleged outstanding debt.
15         17.     Defendant mailed Plaintiff a collection letter dated January 25, 2019.
16         18.     The alleged debt Defendant attempted to collect from Plaintiff is for
17   $26,354.45 originating from College Loan Corp.
18         19.     In the letter, Defendant represented to Plaintiff that Defendant has
19   the right to seek collection of the alleged debt.
20         20.     Furthermore, Defendant represented in the letter that they “will be
21   sending your (Plaintiff’s) account information to EOS CCA …for collection.”
22         21.     Nowhere does the collection letter provide Plaintiff notice that unless
23   Plaintiff disputes the debt within thirty (30) days of the initial communication,
24   Defendant will assume the debt’s validity.
25         22.     Nowhere does the collection letter provide Plaintiff notice that
26   Defendant must verify the debt in writing if Plaintiff sends Defendant written
27   notice of dispute within thirty (30) days of the initial communication.


                                            4
                                        COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 5 of 8 Page ID #:5




 1          23.   Ultimately, these communications mislead Plaintiff as to the nature
 2   of her rights. Furthermore, Plaintiff felt harassed, anxious, and annoyed as a result
 3   of Defendant’s conduct.
 4          24.   Furthermore, on or about March of 2019, Defendant called Plaintiff
 5   regarding an alleged debt owed.
 6          25.   Defendant called Plaintiff with such frequency and regularity that it
 7   constitutes harassment under the circumstances.
 8          26.   Defendant contacted Plaintiff at times known to be inconvenient for
 9   Plaintiff.
10          27.   The calls Defendant placed to Plaintiff’s cellular telephone were
11   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
12   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
13          28.   This ATDS has the capacity to store or produce telephone numbers
14   to be dialed, using a random or sequential number generator.
15          29.   This ATDS has the capacity to store or produce telephone numbers
16   to be dialed, using a random or sequential number generator.
17          30.   These calls constituted calls that were not for emergency purposes as
18   defined by 47 U.S.C. § 227 (b)(1)(A)(i).
19          31.   Defendant’s conduct violated the FDCPA in multiple ways,
20   including but not limited to:
21                a. Causing Plaintiffs telephone to ring repeatedly or continuously
22                   with intent to harass, annoy or abuse Plaintiff (§1692d(5)); and
23                b. Communicating with Plaintiff at times or places which were
24                   known or should have been known to be inconvenient for
25                   Plaintiff (§1692c(a)(1)).
26   ///
27   ///


                                           5
                                       COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 6 of 8 Page ID #:6




 1          32.   Defendant’s conduct violated the TCPA by:
 2                a. using any automatic telephone dialing system or an artificial or
 3                   pre-recorded voice to any telephone number assigned to a paging
 4                   service, cellular telephone service, specialized mobile radio
 5                   service, or other radio common carrier service, or any service for
 6                   which the called party is charged for the call (47 USC
 7                   §227(b)(A)(iii)).
 8          33.   As a result of the above violations of the FDCPA, RFDCPA, and
 9   TCPA Plaintiff suffered and continues to suffer injury to Plaintiff’s feelings,
10   personal humiliation, embarrassment, mental anguish and emotional distress, and
11   Defendant is liable to Plaintiff for Plaintiff’s actual damages, statutory damages,
12   and costs and attorney’s fees.
13                                First Cause of Action:
14                 Violation of the Fair Debt Collection Practices Act
15          34.   Plaintiff incorporates by reference the preceding paragraphs of this
16   Complaint.
17          35.   A debt collector must make the disclosure required by FDCPA §
18   1692g(a)(3) which Defendant failed to do.
19          36.   A debt collector must make the disclosure required by FDCPA §
20   1692g(a)(4) which Defendant failed to do.
21          37.   A debt collector must not overshadow the disclosures required by 15
22   U.S.C. § 1692g(a) during the thirty (30) day dispute period, which Defendant in
23   fact did.
24          38.   A debt collector must not make representations to consumers or
25   debtors during the thirty (30) day dispute period that are inconsistent with the
26   disclosures required by 15 U.S.C. § 1692g(b).
27


                                             6
                                         COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 7 of 8 Page ID #:7




 1         39.    As a direct proximate result of Defendant’s conduct, Plaintiff
 2   suffered actual damages and other harm, thereby entitling them to seek statutory
 3   damages in the amount of $1,000.00 each, in addition to reasonably incurred
 4   attorney’s fees and costs. 15 U.S.C. §1692k(a)(1)-(3).
 5                   Second Cause of Action: Negligent Violation Of
 6                      The Telephone Consumer Protection Act
 7         40.    Plaintiff reincorporates by reference all of the preceding paragraphs.
 8         41.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
11         42.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
12   seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
13   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         43.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
15   such conduct in the future.
16                     Third Cause of Action: Willful Violation of
17                      The Telephone Consumer Protection Act
18         44.    Plaintiff incorporates by reference all of the above paragraphs of this
19   Complaint as though fully stated herein.
20         45.    To the extent that Defendant’s actions, counted above, violated the
21   TCPA, those actions were done knowingly and willfully.
22         46.    As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
25         47.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
26   such conduct in the future.
27   ///


                                           7
                                       COMPLAINT
     Case 2:20-cv-06187-DMG-MRW Document 1 Filed 07/10/20 Page 8 of 8 Page ID #:8




 1                                  Prayer for Damages
 2         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
 3   following relief against Defendant:
 4            a. Declaratory judgment that Defendant’s conduct violated the FDCPA;
 5            b. For statutory damages of $1,000.00 for Plaintiff pursuant to 15
 6                U.S.C. §1692k(a)(1);
 7            c. Declaratory judgment that Defendant’s conduct violated the TCPA;
 8            d. As a result of Defendant’s negligent violations of 47 U.S.C. §
 9                227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and
10                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
11            e. As a result of Defendant’s knowing and/or willful violations of 47
12                U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages,
13                for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
14            f. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
15                such conduct in the future.
16            g. For actual damages according to proof;
17            h. For reasonable attorneys’ fees and costs of suit;
18            i. For prejudgment interest at the legal rate; and
19            j. For such further relief as this Court deems necessary, just, and
20                proper.
21                                  Trial by Jury
22         Pursuant to the seventh amendment to the Constitution of the United States
23   of America, Plaintiffs are entitled to, hereby does demand a jury trial.
24   Dated: July 10, 2020
                                      By:/s/Todd M. Friedman
25
                                      Todd M. Friedman, Esq.
26                                    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                      Attorneys for Plaintiff
27


                                           8
                                       COMPLAINT
